[Cite as Ward v. Ward, 2021-Ohio-2571.]

                            IN THE COURT OF APPEALS OF OHIO

                                 TENTH APPELLATE DISTRICT


Rebecca Ward,                                    :

                Plaintiff-Appellee,              :
                                                                       No. 20AP-381
v.                                               :                   (C.P.C. No. 19DR-420)

Curtis Ward,                                     :               (REGULAR CALENDAR)

                Defendant-Appellant.             :



                                          D E C I S I O N

                                     Rendered on July 27, 2021


                On brief: Marcie A. Fronefield; Wood & Long, LLC, and
                Brandy A. Wyatt, for appellee.

                On brief: Curtis Ward, pro se.


                 APPEAL from the Franklin County Court of Common Pleas,
                             Division of Domestic Relations

KLATT, J.

        {¶ 1} Defendant-appellant, Curtis Ward, pro se, appeals from the July 14, 2020
"Decision and Judgment Entry Decree of Divorce" entered by the Franklin County Court of
Common Pleas, Division of Domestic Relations.
        {¶ 2} Defendant and plaintiff-appellee, Rebecca Ward, were married on July 17,
1981. Appellee filed a complaint for divorce on February 7, 2019. After obtaining leave
from the trial court, appellant filed an answer on April 23, 2019.
        {¶ 3} Trial commenced on January 15, 2020. In an order issued January 16, 2020,
the trial court noted that both parties had appeared pro se and advised the court that
neither had adequate information to allow the court to issue a final decision in the matter.
No. 20AP-381                                                                                 2

The court determined it to be in the best interest of the parties to continue the trial and
allow the parties to obtain legal representation. In addition, the court directed appellant to
file required financial affidavits on or before February 15, 2020. Appellant did not comply
with this directive.
       {¶ 4} Trial of the matter continued on July 9, 2020. Appellee appeared with
counsel; appellant did not appear. On July 14, 2020, the trial court issued the judgment
that is the subject of the present appeal. Therein, the trial court granted appellee's request
for a divorce, equitably divided the parties' assets and liabilities, awarded appellee spousal
support, and ordered appellant to pay a portion of appellee's attorney fees. Appellant timely
appealed the trial court's judgment.
       {¶ 5} Preliminarily, we note that appellant has chosen to proceed pro se both in the
trial court and on appeal. It is well-settled that litigants who elect to proceed pro se " 'are
presumed to have knowledge of the law and legal procedures and are held to the same
standard as litigants who are represented by counsel.' " Hamid v. Univ. Manors, Ltd., 10th
Dist. No. 20AP-74, 2021-Ohio-2115, ¶ 15, quoting Rizz-Lortz v. Erie Ins. Group, 10th Dist.
No. 17AP-623, 2019-Ohio-2133, ¶ 18, citing In re Application of Black Ford Wind Energy,
LLC, 138 Ohio St.3d 43, 2013-Ohio-5478, ¶ 22. " 'A litigant proceeding pro se can neither
expect nor demand special treatment.' " Id., quoting Rizz-Lortz, citing Suon v. Mong, 10th
Dist. No. 17AP-879, 2018-Ohio-4187, ¶ 26. " 'In civil cases, the same rules, procedures and
standards apply to one who appears pro se as apply to those litigants who are represented
by counsel.' " Id., quoting Fields v. Strange, 10th Dist. No. 03AP-48, 2004-Ohio-1134, ¶ 7,
citing State ex rel. Fuller v. Mengel, 100 Ohio St.3d 352, 2003-Ohio-6448, ¶ 10.
       {¶ 6} Review of appellant's brief reveals that it does not conform to the briefing
requirements set forth in the Ohio Rules of Appellate Procedure. First, appellant's brief
does not set forth assignments of error. Pursuant to App.R. 16(A)(3), an appellant's brief
must contain "[a] statement of the assignments of error presented for review, with
reference to the place in the record where each error is reflected." Assignments of error are
crucial because appellate courts determine each appeal "on its merits on the assignments
of error set forth in the briefs under App.R. 16." App.R. 12(A)(1)(b). " 'This court rules on
assignments of error, not mere arguments.' " Hamid at ¶ 16, quoting Huntington Natl.
Bank v. Burda, 10th Dist. No. 08AP-658, 2009-Ohio-1752, ¶ 21, citing App.R. 12(A)(1)(b).
No. 20AP-381                                                                                 3

Thus, without assignments of error, an appellate court has nothing to review. Id., citing
Luke v. Roubanes, 10th Dist. No. 16AP-766, 2018-Ohio-1065, ¶ 16.
       {¶ 7} Because appellant has failed to set forth assignments of error, this court need
not address appellant's arguments in order to affirm the trial court's judgment. Id. at ¶ 17.
"Appellate courts have discretion to dismiss appeals that fail to set forth assignments of
error." Id., citing CitiMortgage, Inc., v. Asamoah, 10th Dist. No. 12AP-212, 2012-Ohio-
4422, ¶ 5.
       {¶ 8} Further, appellant's brief does not include a table of authorities, a statement
of facts with appropriate references to the record, or arguments that are supported by
proper citations to the record, all as required pursuant to App.R. 16. The failure to
substantially comply with the foregoing requirements provides independent grounds for
dismissal by this court. Id. at ¶ 18, citing McCormick v. Hsiu Chen Lu, 10th Dist. No. 18AP-
284, 2019-Ohio-624, ¶ 19-20.
       {¶ 9} Moreover, even if appellant had filed a conforming brief, he has failed to file
a trial transcript. Appellant argues that the trial court abused its discretion in its division
of property and in granting the divorce. However, absent a trial transcript, this court cannot
assess the merits of these arguments. " '[W]here there is no transcript submitted on appeal,
"[t]here is a presumption that the trial court proceedings were validly conducted. Absent a
complete transcript or an acceptable alternative (such as is described in App.R. 9(C)), we
must presume that the trial court's decision is correct." ' " State v. Lopez-Tolentino, 10th
Dist. No. 19AP-280, 2019-Ohio-4778, ¶ 12, quoting Barksdale v. Ohio Dept. of Rehab. &
Corr., 10th Dist. No. 16AP-297, 2017-Ohio-395, ¶ 17, quoting Jenkins v. State Farm Mut.
Auto Ins. Co., 10th Dist. No. 11AP-1074, 2013-Ohio-1142, ¶ 30.
       {¶ 10} As appellant has not substantially complied with the briefing requirements
set forth in the Ohio Rules of Appellate Procedure and has failed to file a transcript of the
trial court proceedings, this court has nothing to review. Accordingly, we hereby dismiss
this appeal.
                                                                           Appeal dismissed.

                         DORRIAN, P.J., and BROWN, J., concur.